 Case 3:19-cv-00845-DWD Document 30 Filed 10/06/20 Page 1 of 2 Page ID #87




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 FREDERICK H. WILLIAMS,                         )
 #B80874                                        )
                                                )
                       Plaintiff,               )
                                                )   Case No. 19-CV-845-DWD
 vs.                                            )
                                                )
 S. WAGGON, et al.,                             )
                                                )
                       Defendants.              )

                          MEMORANDUM AND ORDER

DUGAN, District Judge.

       Plaintiff Frederick Williams filed a Motion for Leave to Appeal in forma pauperis

(“IFP”) on August 27, 2020. (Doc. 28). However, Plaintiff’s appeal was dismissed by the

United States Court of Appeals for the Seventh Circuit on August 14, 2020 which occurred

prior to the Plaintiff filing his IFP Motion. (Doc. 25). Although Plaintiff had been granted

IFP status by the District Court for the Central District of Illinois prior to transfer to this

Court, Plaintiff’s appeal was dismissed for failure to pay the docket fee or move for IFP

status. (Doc. 25-1).

       At this point, there is no appeal for which the Court to grant or deny IFP status.

The federal statute authorizing in forma pauperis proceedings is prospective in nature,

authorizing “the commencement, prosecution or defense of any suit, action or

proceeding, civil or criminal, or appeal therein, without prepayment of fees or security

therefor” for qualifying individuals. See Abdul-Wadood v. Nathan, 91 F.3d 1023, 1025 (7th



                                          Page 1 of 2
 Case 3:19-cv-00845-DWD Document 30 Filed 10/06/20 Page 2 of 2 Page ID #88




Cir. 1996) (“All § 1915 has ever done is excuse pre-payment of the docket fees[.]”)

(emphasis original); Bryan v. Liberty Mut. Ins. Co., 418 F.2d 486, 489 (5th Cir. 1969). The

appeal was dismissed, and so prepayment is no longer an issue. As such, the Motion is

DENIED as moot.

      IT IS SO ORDERED.

      DATED: October 6, 2020


                                                 _____________________________
                                                 DAVID W. DUGAN
                                                 United States District Judge




                                        Page 2 of 2
